DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert W. Mueller on March 24, 2021.
The application has been amended as follows: 
1. (Currently amended) Rolled-up energy storage elements, each including a rolled stack of layers, in which the stack of layers are arranged within a layer plane in an at least partially covering manner, and 
the stack of layers comprising: 
at least two layers that are at least partially electrically conductive,


	
	 and
wherein an entire thickness of the stack of layers is maximally 1 mm and the rolled stack of layers includes at least 10 completely rolled windings,
one layer of a cathode material and one layer of an anode material, which are arranged between the at least two layers that are at least partially electrically conductive and, in which the at least one electrolyte region is arranged between the cathode material and the anode material, and
an electrically insulating layer being arranged on an uppermost one of the at least two layers that are at least partially electrically conductive, 
wherein at least one of the at least two layers that are at least partially electrically conductive comprises [[the]]an at least partially magnetic material. 

12. (Currently amended) The rolled-up energy storage elements according to claim 1[[9]] wherein the cathode material comprises at least one metal oxide. 

14-23. (Cancelled).

25. (Currently amended) Rolled-up energy storage elements, each including a rolled stack of layers, in which the stack of layers are arranged within a layer plane in an at least partially covering manner, and 
the stack of layers comprising: 
at least two layers that are at least partially electrically conductive, and
at least one electrolyte region formed between the at least two layers that are at least partially electrically conductive, the at least one electrolyte region containing a non-liquid electrolyte material or being filled with a liquid electrolyte,
wherein an at least partially magnetic material is contained in one of: 
	at least one of the at least two layers that are at least partially electrically conductive or 
	an additional layer, 
wherein an entire thickness of the stack of layers is maximally 1 mm and the rolled stack of layers includes at least 10 completely rolled windings, and 
wherein the at least two layers that are at least partially electrically conductive are formed as finger-like shapes. 

Response to Arguments
Applicant's arguments filed January 19, 2021, have been fully considered, in view of the amendments to the claims, and are persuasive. 
Claim Objections
The objection to claims 1 and 5 is withdrawn.
Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4-8, 10-13, and 24-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Allowable Subject Matter
Claims 1-2, 4-8, 10-13, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 25 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of each of these independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of rolled-up energy storage elements, each including a rolled stack of layers, in which the stack of layers are arranged within a layer plane in an at least partially covering manner, and the stack of layers comprising… at least one electrolyte region formed between the at least two layers that are at least partially electrically conductive, the at least one electrolyte region containing a non-liquid electrolyte material or being filled with a liquid electrolyte, and wherein an entire thickness of the stack of layers is maximally 1 mm and the rolled stack of layers includes at least 10 completely rolled windings, one layer of a cathode material and one layer of an anode material, which are arranged between the at least two layers that are at least partially electrically conductive and, in which the at least one electrolyte region is arranged between the cathode material and the anode material… wherein at least one of the at least two layers that are at least partially electrically conductive comprises an at least partially magnetic material, as recited in combination in independent claim 1. 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of rolled-up energy storage elements, each including a rolled stack of layers, in which the stack of layers are arranged within a layer plane in an at least partially covering manner, and the stack of layers comprising… at least one electrolyte region formed between the at least two layers that are at least partially electrically conductive, the at least one electrolyte region containing a non-liquid electrolyte material or being filled with a liquid electrolyte, wherein an at least partially magnetic material is contained in one of: at least one of the at least two layers that are at least partially electrically conductive or an additional layer, wherein an entire thickness of the stack of layers is maximally 1 mm claim 25. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in each of the independent claims are believed to render the claims individually and the claims respectively dependent thereto patentable over the prior art of record.
Therefore, claims 1-2, 4-8, 10-13, and 24-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9431082 (see e.g., FIG. 1) and US 20170162332 (see e.g., FIG. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848